             Case 3:20-cv-02569-MMC Document 45-1 Filed 09/11/20 Page 1 of 8




 1   Adam S. Heder, CSB #270946
     adamh@hbclawyers.com
 2   Harris Berne Christensen LLP
     15350 SW Sequoia Parkway
 3   Suite 250
     Portland, OR 97224
 4   Phone: 503-968-1475
     Fax: 503-968-2003
 5
     Of Attorneys for Plaintiff PETER JOHNSON,
 6   individually and on behalf of all others similarly situated

 7

 8                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
 9                                    SAN FRANCISCO DIVISION

10
     PETER JOHNSON, individually and on                   Case No. 3:20-cv-02569-MMC
11   behalf of all others similarly situated,
                                                          SUR-REPLY BRIEF IN OPPOSITION
12                          Plaintiff,                    TO THE MAKER DEFENDANTS’
                                                          MOTION TO COMPEL ARBITRATION
13          v.

14   MAKER ECOSYSTEM GROWTH
     HOLDINGS, INC., a foreign corporation;
15   MAKER ECOSYSTEM GROWTH
     FOUNDATION, a foreign corporation; and
16   DAI FOUNDATION, a foreign corporation,

17                          Defendants.

18

19   ///

20
     ///
21

22
     ///
23

24

                      Sur-reply Brief in Opposition to Motion to Compel Arbitration
                                                                                         Exhibit 1
                                                                                       Page 1 of 8
              Case 3:20-cv-02569-MMC Document 45-1 Filed 09/11/20 Page 2 of 8




 1
                                                    ARGUMENT
 2       I.        Defendants cannot use the 2018 Terms to compel arbitration for a product and
                   service that did not exist at the time.
 3
              In the same breath, the Maker Defendants concede the browsewrap agreements are
 4
     unenforceable and that Plaintiff was never presented with or required to acknowledge any terms
 5   of service when he created his Vault. They nonetheless insist on reply that there is no dispute that
 6   they can enforce the 2018 Terms of Service. 1 The Maker Defendants are wrong.

 7            The Maker Defendants concede that they were never signatories to the 2018 Terms of
                              2
 8 Service (the “2018 Terms”). They implicitly concede that their 2019 Terms of Service (the
     “2019 Terms”)—which have never been provided to the Court in the course of this Motion—are
 9
     an unenforceable browsewrap agreement. However, the Maker Defendants ignore the fact that
10
     the 2018 Terms never included Vaults or multi-collateral Dai (which did not yet exist). Instead,
11
     they blithely assert that they are simply trying to enforce the 2018 Terms as though they apply
12   with equal force to both CDPs and Vaults.
13            This is an argument of convenience rather than substance and fails because (1) CDPs and

14   Vaults are not the same product, (2) all factual inferences and doubts must be drawn in favor of

15   Plaintiff, and (3) Defendants’ reliance on Cooper v. Adobe Systems Inc. is misplaced.

              1.      CDPs and Vaults are Distinct Products
16
              Without belaboring the facts presented in Plaintiff’s Opposition Brief to the Maker
17
     Defendants’ Motion to Compel Arbitration, Docket No. 43, (the “Opposition”), it bears repeating
18
     that, despite the Maker Defendants dismissive assertion that Vaults and CDPs are synonymous,
19 see Reply at 10, that is simply not the case. As laid out in the Opposition, “the entire core” of the

20 CDP-based Sai System had to be “rewritten,” and that to take advantage of the Vault-based Dai

21 System, all users had to “upgrade” to the Dai System—whether through the Maker Defendants’

22   1
       See, e.g., The Maker Defendants’ Reply Memorandum of Points and Authorities in Further Support of Their
     Motion to Compel Arbitration (the “Reply”), ECF Nos. 44, at 1, 2, 3, 5.
23
     2
      See the Maker Defendants’ Notice of Motion and Motion to Compel Arbitration; Memorandum of Points and
24   Authorities in Support Thereof (the “Opening Brief”), ECF Nos. 41, at 17.

                                                            1
                        Sur-reply Brief in Opposition to Motion to Compel Arbitration
                                                                                                          Exhibit 1
                                                                                                        Page 2 of 8
              Case 3:20-cv-02569-MMC Document 45-1 Filed 09/11/20 Page 3 of 8




 1
     own migration process, through a third-party process, or manually close their CDPs and open a
 2   new Vault. See Opposition at 6–8. The Maker Defendants themselves wrote a blog post in
 3   October 2019 noting the distinction and stating, unequivocally, that although Dai-based

 4   collateral positions would be referred to as Vaults, “for the current Single-Collateral Dai (Sai)

 5   deployment, no changes will be made to terminology.” 3

             Perhaps most importantly, CDPs and Vaults cannot be synonymous because all CDPs and
 6
     the Sai system itself have since been shut down. See Opposition at 9–11. Thus, by whatever
 7
     name the Maker Defendants choose to call them, their Sai products (collateralized by CDPs) and
 8
     their Dai products (collateralized by Vaults) were entirely different products on entirely different
 9   systems which required the formation of an entirely new collateral position to receive an entirely
10   new cryptocurrency (Multi-Collateral Dai). 4

11           Such a distinction is crucial because a new product—developed and released well after

12 the 2018 Terms and after Plaintiff acknowledged the 2018 Terms—cannot be bootstrapped into
     an old agreement that never envisioned the product itself. Indeed, as the Ninth Circuit has long
13
     held with regard to internet terms of service, “a party can’t unilaterally change the terms of a
14
     contract; it must obtain the other party’s consent before doing so . . . . because a revised contract
15
     is merely an offer and does not bind the parties until it is accepted. And generally, an offeree
16
     cannot actually assent to an offer unless he knows of its existence.” See Douglas v. US Dist.
17 Court for Cent. Dist. Cal., 495 F.3d 1062, 1066 (9th Cir. 2007).

18           Here, including Vaults and multi-collateral Dai—products which did not exist at the time

19 of the 2018 Terms—within the ambit of the 2018 Terms would require modification of the 2018

20   3
      See Opposition at 7, n.10 (citing The Maker Foundation Blog, Say Goodbye to CDPs and Hello to Maker Vaults,
     published October 31, 2019 (available at: https://blog.makerdao.com/say-goodbye-to-cdps-and-hello-to-maker-
21   vaults/) (emphasis in original).
     4
22     To the extent that Plaintiff’s Amended Complaint conflated these two terms, Plaintiff is willing to Amend his
     Complaint to conform to the evidence and the issues raised by this Motion and the Maker Defendants. The
     distinction between the Maker Defendants’ two systems has only become relevant in light of the facts alleged and
23   raised in connection with this Motion. The Maker Defendants’ assertions throughout their briefing that the
     Amended Complaint—lodged with the Court under a notice pleading standard—is somehow binding on this Motion
24   is accordingly not well taken.

                                                            2
                        Sur-reply Brief in Opposition to Motion to Compel Arbitration
                                                                                                          Exhibit 1
                                                                                                        Page 3 of 8
             Case 3:20-cv-02569-MMC Document 45-1 Filed 09/11/20 Page 4 of 8




 1
     Terms. And since both sides concede that Plaintiff was never presented with subsequent terms
 2   of service this Court should conclude that the Maker Defendants are prohibited from unilaterally
 3   changing the terms of the 2018 Terms to prospectively apply to Plaintiff’s Vault creation.

 4          2.      Any factual inferences must be drawn in favor of the Plaintiff

 5          As the Maker Defendants note in their Reply, courts apply “a standard similar to the

     summary judgment standard” of Rule 56 when faced with arbitration questions. See Reply at 13.
 6
     Thus, where a party opposes a motion to compel arbitration on the ground that no agreement to
 7
     arbitrate was made, the Court “should give to the opposing party the benefit of all reasonable
 8
     doubts and inferences that may arise.” Three Valleys Mun. Water Dist. v. E.F. Hutton & Co., 925
 9   F.2d 136, 1141 (9th Cir. 1991) (quoting Par-Knit Mills, Inc. v. Stockbridge Fabrics Co., 636
10   F.2d 51, 54 (3d Cir. 1980)). “Only when there is no genuine issue of fact concerning the

11   formation of the [arbitration] agreement should the court decide as a matter of law that the

12   parties did or did not enter into such an agreement.” Id.

            Here, the uncontested facts are (1) Plaintiff Peter Johnson acknowledged the 2018 Terms
13
     in connection with opening his Sai-based CDP, (2) the 2018 Terms have no counterparty or
14
     signatory, (3) the Maker Defendants updated their Terms at some point in 2019 (to ostensibly
15
     include themselves as a counterparty, but even this point is somewhat vague), and (4) Plaintiff
16
     was never presented with or acknowledged the 2019 Terms or any other terms in connection
17   with opening his Dai-based Vault. At issue, then, is whether and to what extent Vaults

18   represented an entirely new product and whether the 2018 Terms—or any terms at all—can be

19   enforced with regard to Vaults.

            The only appropriate inferences to draw here, based on the evidence in hand, is what the
20
     Maker Defendants themselves have long asserted: Vaults are an altogether new product which
21
     generate an altogether new cryptocurrency—multi-collateral Dai. Accordingly, there is at least a
22
     reasonable doubt that the 2018 Terms (or their unproduced 2019 counterpart) apply at all to
23
     Plaintiff’s creation of a Vault through a third-party user interface. And with those facts and
24
                                                      3
                      Sur-reply Brief in Opposition to Motion to Compel Arbitration
                                                                                                Exhibit 1
                                                                                              Page 4 of 8
               Case 3:20-cv-02569-MMC Document 45-1 Filed 09/11/20 Page 5 of 8




 1
     inferences in mind, the only legal conclusion that can be drawn is that Plaintiff’s
 2   acknowledgment of the 2018 Terms in connection with opening his 2018 CDP (and the Sai he
 3   received thereby) would only bind him to arbitrate disputes related to his 2018 CDP. Since

 4   Plaintiff indisputably closed his CDP and opened a Vault in late 2019, only terms which

 5   expressly contemplated and applied to Vaults and multi-collateral Dai would bind him to

     arbitrate disputes related to that Vault.
 6
              3.       Cooper is instructive, but only as a foil to the current case.
 7
              Finally, the Court should reject the invitation to equitably enforce the 2018 Terms against
 8
     Plaintiff and class members who have created Vaults. The thrust of the Maker Defendants’
 9
     argument is that, because Plaintiff acknowledged the 2018 Terms, he is inextricably bound by
10   those terms for time immemorial and with regard to any and all Maker Defendants products. But
11   that argument is premised on distinguishable case law and contract principles.

12            The Maker Defendants rely heavily on Cooper v. Adobe Systems Inc., 2019 WL

     5102609—which they cite for the first time in the Reply—for the proposition that Plaintiff’s
13
     distinction between CDPs and Vaults is about scope rather than formation of an arbitration
14
     agreement. But that is simply not the case. 5 Moreover, Cooper is easily and substantively
15
     distinguishable.
16
              The Cooper court received evidence indicating that the plaintiff (Cooper) had viewed and
17   accepted “Adobe’s General Terms of Use” (the “Adobe Terms”) when he signed up for and
18   started licensing Adobe’s “Creative Cloud” suite of software, including Lightroom, an

19   application within Creative Cloud’s suite. See Cooper, **4–5. Subsequent to licensing Creative

20
     5
       Importantly, “[c]ourts should not assume that the parties agreed to arbitrate arbitrability unless there is ‘clear and
21   unmistakable’ evidence that they did so.” First Options of Chicago, Inc. v. Kaplan, 514 U.S. 938, 944 (emphasis
     added) (brackets omitted); accord AT & T Techs., Inc. v. Commc’ns Workers of Am., 475 U.S. 643, 649 (1986)
22   (“Unless the parties clearly and unmistakably provide otherwise, the question of whether the parties agreed to
     arbitrate is to be decided by the court, not the arbitrator.”). “In this manner the law treats silence or ambiguity about
     the question ‘who (primarily) should decide arbitrability’ differently from the way it treats silence or ambiguity
23   about the question ‘whether a particular merits-related dispute is arbitrable because it is within the scope of a valid
     arbitration agreement’—for in respect to this latter question the law reverses the presumption.” First Options, 514
24   U.S. at 944–45.

                                                                 4
                          Sur-reply Brief in Opposition to Motion to Compel Arbitration
                                                                                                                   Exhibit 1
                                                                                                                 Page 5 of 8
                Case 3:20-cv-02569-MMC Document 45-1 Filed 09/11/20 Page 6 of 8




 1
     Cloud, Cooper had an issue with another application within the Creative Cloud suite—Premiere
 2   Pro CC—which caused him to lose important data and which prompted his suit against Adobe.
 3   Id. Cooper argued, unsuccessfully, that because he had never been presented with the Adobe

 4   Terms in connection with his use of another application within Creative Cloud, the terms and

 5   their arbitration provisions were not applicable against him. Id.

                In finding that Cooper had acknowledged the Adobe Terms when he first downloaded
 6
     and used an application within Creative Cloud (Lightroom), the Cooper court determined that the
 7
     Adobe Terms and their accompanying arbitration provisions had been agreed to and were
 8
     enforceable against Cooper with regard to his use of any application in the Creative Cloud
 9   suite—including the problematic Premier Pro CC. Id.
10              In so concluding, the Court made several salient findings and statements of law that are

11   distinguishable from this matter, among them:

12                  •   Cooper “viewed and accepted Adobe’s General Terms of Use”;
                    •   Cooper did not challenge that the Adobe Terms were “applicable to all programs
13                      within Creative Cloud, including Lightroom and . . . Premiere Pro CC”;

14                  •   “Adobe did not change the Dispute Resolution procedure in its General Terms of
                        Use” between the time that Cooper “clicked and accepted those terms” and “when
15                      Cooper used” Premiere Pro CC;
                    •   Decisions of whether to compel arbitration depend on two determinations: “(1)
16                      whether there is an agreement to arbitrate between the parties; and (2) whether
                        the agreement covers the dispute”; and
17
                    •   Delegation of issues to an arbitrator is appropriate only “where the parties clearly
18                      and unmistakably provide otherwise.”
     Id. at **5–6, 8 (citations omitted) (emphases added). Here, both the 2018 Terms themselves and
19
     the substantive nature of CDPs and Vaults are entirely unlike the Adobe Terms and the Creative
20
     Cloud suite analyzed in Cooper.
21
                First, the 2018 Terms bear no resemblance to the Adobe Terms. Unlike Adobe—a named
22   party in all versions of the Adobe Terms—the Maker Defendants were never a named party to

23   the 2018 Terms. Indeed, there is no named counterparty in the 2018 Terms. 6

24   6
         See 2018 Terms, available at: https://cdp.makerdao.com/terms. And while the Maker Defendants have asserted

                                                              5
                           Sur-reply Brief in Opposition to Motion to Compel Arbitration
                                                                                                           Exhibit 1
                                                                                                         Page 6 of 8
                   Case 3:20-cv-02569-MMC Document 45-1 Filed 09/11/20 Page 7 of 8




 1
                   Additionally, where the Cooper court went out of its way to note that there had been no
 2   substantive changes in operative versions of the Adobe Terms, there is simply no evidence
 3   before the Court that the 2019 Terms have not altered dispute resolution procedures or any other

 4   substantive provisions of the 2018 Terms. 7 We are thus left to guess as to what changes may
                                           8
 5 have been included in those 2019 Terms.
                   Furthermore, where neither of the Cooper parties contested that the Adobe Terms applied
 6
     to “all programs within Creative Cloud,” Plaintiff has contested and does contest the
 7
     applicability of the 2018 Terms to his creation of a Vault.
 8
                   Finally, an examination of the 2018 Terms themselves and those facts set forth in the
 9   Opposition demonstrate that Vaults and multi-collateral Dai were not included or envisioned in
10   the 2018 Terms, but rather an entire rewrite and relaunch of a new product that users were urged

11   to migrate to use. 9 There is no dispute that Vaults and multi-collateral Dai were not

12   contemplated by the 2018 Terms as those products did not yet exist. See Opposition at 6–9.

     Moreover, and unlike the Adobe Creative Cloud, CDPs and Vaults were not related products
13
     released and licensed under a unifying suite. Rather, Vaults were an entirely rewritten, renamed,
14
     and remarketed product that would replace CDPs.
15
                   Thus, in contrast to Cooper, whose plaintiff downloaded and licensed Creative Cloud and
16
     all its accompanying features and applications—including both Lightroom and Premiere Pro
17   CC—here, neither Vaults nor multi-collateral Dai were or could have been included in the 2018

18   Terms. For these reasons alone, the Court should conclude that the 2018 Terms and their

19   arbitration provisions are not binding and do not apply with regard to Plaintiff’s Vault creation.

20
     that the 2019 Terms corrected that omission, no documentary evidence has been provided to the Court to support
     that allegation.
21
     7
      Moreover, as discussed above, part I.1, substantive modifications of the 2018 Agreement would require the assent
22   of Plaintiff or anyone similarly situated to be enforceable.
     8
         And, as noted above, part I.2, all inferences and doubts must be drawn in favor of Plaintiff.
23
     9
         See id.
24
                                                                  6
                            Sur-reply Brief in Opposition to Motion to Compel Arbitration
                                                                                                            Exhibit 1
                                                                                                          Page 7 of 8
                 Case 3:20-cv-02569-MMC Document 45-1 Filed 09/11/20 Page 8 of 8




 1
                                                      CONCLUSION
 2               Neither party contests that browsewrap agreements are presumptively unenforceable.
 3   But the Maker Defendants fail to even grapple with the fact that Plaintiff was never presented

 4   with terms of service when he created a Vault and generated Dai. Rather, they point to the 2018

 5   Terms as their lone hook for enforcing arbitration. 10 For the reasons set forth above, that hook

     carries no weight. The Court should accordingly deny the Motion.
 6

 7

 8
     DATED: September 11, 2020                                       HARRIS BERNE CHRISTENSEN LLP
 9
                                                            By:       /s/ Adam S. Heder
                                                                  Adam S. Heder, CSB #270946
10
                                                                  Of Attorneys for Plaintiff PETER JOHNSON,
                                                                  individually and on behalf of all others similarly
11
                                                                  situated
12

13

14

15

16

17

18

19

20

21

22
     10
          Even if the Court determines—and it should not—that the 2018 Terms somehow apply to Plaintiff’s use of a
23 product that did not yet exist when such Terms were written, the Maker Defendants herein concede that there is a
     large swath of class members case who have never been presented with any terms of service in connection with their
24   Vaults, and thus this class action should be allowed to proceed on its own terms.

                                                               7
                            Sur-reply Brief in Opposition to Motion to Compel Arbitration
                                                                                                             Exhibit 1
                                                                                                           Page 8 of 8
